                           Case
                           Case2:20-cv-01034-JCM-DJA
                                2:20-cv-01034-JCM-DJA Document
                                                      Document27
                                                               26 Filed
                                                                  Filed11/16/20
                                                                        10/28/20 Page
                                                                                 Page11of
                                                                                        of19
                                                                                           4




                       1    F. Christopher Austin
                            Nevada Bar No. 6559
                       2    caustin@weidemiller.com
                            WEIDE & MILLER, LTD.
                       3    10655 Park Run Drive, Suite 100
                            Las Vegas, Nevada 89144
                       4    Tel. (702) 382-4804
                            Fax (702) 382-4805
                       5
                            Kerry S. Culpepper
                       6    Hawaii Bar No. 9837
                            kculpepper@culpepperip.com
                       7    CULPEPPER IP, LLLC
                       8    75-170 Hualalai Road, Suite B204
                            Kailua-Kona, Hawai’i 96740
                       9    Telephone:    (808) 464-4047
                            Facsimile:    (202) 204-5181
                   10       Admitted pro hac vice
                   11       Attorneys for Defendants
                   12
                                                       UNITED STATES DISTRICT COURT
                   13
                                                                DISTRICT OF NEVADA
                   14

                   15        HURRICANE ELECTRIC LLC,
                                                                         Case No.: 2:20-cv-01034-JCM-DJA
                   16                             Plaintiffs,
                   17               v.                                      STIPULATION TO STAY ACTION
                                                                            PENDING RULING ON CO-PENDING
                   18        MILLENNIUM FUNDING, INC., et al.               INSURANCE ACTION BY PLAINTIFF
                                                                            AGAINST ITS INSURER
                   19                             Defendants.
                                                                            (FIRST REQUEST FOR STAY)
                   20

                   21
                                   Whereas, HURRICANE ELECTRIC, LLC (“Plaintiff”), through its counsel Neil D.
                   22
                            Greenstein and Joshua M. Dickey, and MILLENNIUM FUNDING, INC.; BODYGUARD
                   23
                            PRODUCTIONS, INC.; UN4 PRODUCTIONS, INC.; HOMEFRONT PRODUCTIONS, INC.;
                   24
                            MILLENNIUM MEDIA, INC.; CRIMINAL PRODUCTIONS, INC.; CLEAR SKIES NEVADA,
                   25
                            LLC; HUNTER KILLER PRODUCTIONS, INC.; LHF PRODUCTIONS, INC.; RAMBO V
                   26
                            PRODUCTIONS, INC.; FALLEN PRODUCTIONS, INC.; WICKED NEVADA, LLC; 211
                   27
                            PRODUCTIONS, INC.; FATHERS & DAUGHTERS NEVADA, LLC; VOLTAGE
                   28
                            DEVELOPMENT NCCF, LLC; HB PRODUCTIONS, INC.; STATUS UPDATE, LLC; STOIC
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                        1
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                           Case
                           Case2:20-cv-01034-JCM-DJA
                                2:20-cv-01034-JCM-DJA Document
                                                      Document27
                                                               26 Filed
                                                                  Filed11/16/20
                                                                        10/28/20 Page
                                                                                 Page22of
                                                                                        of19
                                                                                           4




                       1    PRODUCTIONS, INC.; COBBLER NEVADA, LLC; SURVIVOR PRODUCTIONS, INC.;

                       2    TREVOR SHORT; and AVI LERNER (“Defendants”), through their counsel Kerry S. Culpepper

                       3    and F. Christopher Austin, stipulate for an order staying this action, pending resolution of Plaintiff’s

                       4    insurer’s duty to defend in the case entitled Hurricane Electric, LLC vs. National Fire Insurance

                       5    Company of Hartford, 3:20-cv-05840-CRB pending in the U.S. District Court for the Northern

                       6    District of California (“Co-Pending Insurance Action”). Plaintiff and the Defendants are referred to

                       7    collectively as “Parties.” Finally, the Parties have agreed that Defendants’ answers or other

                       8    responses to the complaint should be set a minimum of 60-days after the stay is lifted so that the

                       9    parties can engage in a settlement conference with Magistrate Judge Hixson in the case entitled
                   10       Hurricane Electric, LLC vs. Dallas Buyers Club, LLC et al., 3:20-CV-3813-CRB also pending in
                   11       the United States District Court for the Northern District of California (“Co-Pending Copyright
                   12       Action”) after the ruling in the Co-Pending Insurance Action.
                   13               Whereas, the Court entered the First Stipulation to Extend Defendants’ Deadline to Answer
                   14       and/or Respond to Complaint [Doc. #20]. The First Stipulation granted Defendants up until October
                   15       2, 2020 to respond to the Complaint.
                   16               Whereas, the Court entered the Second Stipulation to Extend Defendants’ Deadline to
                   17       Answer and/or Respond to Complaint [Doc. #23]. The Second Stipulation granted Defendants up
                   18       until November 2, 2020 to respond to the Complaint.
                   19               Whereas, the Co-pending Copyright Action was referred to Magistrate Judge Hixson of

                   20       the U.S. District Court for the Northern District of California for conducting an early Settlement

                   21       Conference per the Parties’ request;

                   22               Whereas, Magistrate Judge Hixson agreed to conduct the Settlement Conference on behalf

                   23       of the plaintiff and the defendants in both this Action and the Co-Pending Copyright Action so

                   24       that both disputes could be resolved together;

                   25               Whereas, the Parties have concluded, and Magistrate Judge Hixson after holding two

                   26       telephonic hearings agreed, that an early Settlement Conference would not be fruitful until after

                   27       the dispute over the insurer’s duty to defend between Plaintiff and its insurer, National Fire

                   28       Insurance Company of Hartford (“NFI”), in the Co-Pending Insurance Action has been resolved
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                               2
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                           Case
                           Case2:20-cv-01034-JCM-DJA
                                2:20-cv-01034-JCM-DJA Document
                                                      Document27
                                                               26 Filed
                                                                  Filed11/16/20
                                                                        10/28/20 Page
                                                                                 Page33of
                                                                                        of19
                                                                                           4




                       1    or at least substantial progress has been made toward a resolution. A copy of the minutes from

                       2    the October 12, 2020 scheduling conference with Magistrate Hixson is attached hereto as Exhibit

                       3    1.

                       4           Whereas, on October 9, 2020, in the Co-Pending Insurance Action Plaintiff filed a Motion

                       5    For Partial Summary Judgment On National Fire’s Duty To Defend Hurricane Electric in the

                       6    dispute with defendants here and in the Co-Pending Copyright Action.

                       7           Whereas the Parties have agreed that all parties in this Action shall reserve all rights and

                       8    that this requested stay, and the slight delay in this Action, shall not be construed in any manner

                       9    for or against any party on any issue, whether substantive or procedural.
                   10              Whereas, the Parties believe that there will be no “possible damage which may result from
                   11       the granting of a stay” or “hardship or inequity which a party may suffer” since the parties have
                   12       also agreed in the Northern District of California Action that parties will be allowed to conduct
                   13       limited third party discovery to preserve evidence. Lockyer v. Mirant Corp., 398 F.3d 1098, 1110
                   14       (9th Cir. 2005) (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962)). Moreover,
                   15       consideration of “the orderly course of justice measured in terms of the simplifying or

                   16       complicating issues” supports granting a stay since a stay will eliminate distraction of anticipated

                   17       motion practice between the parties until after the dispute between Plaintiff and its insurer, NFI,

                   18       in the Co-Pending Insurance Action has been resolved or at least substantial progress has been

                   19       made, thereby simplifying the issues. Id.

                   20              Whereas, the Northern District of California entered a Stay of the Co-Pending Copyright

                   21       Action on October 19, 2020 per the Parties’ joint stipulation similar to the stipulation and order

                   22       requested in the present action. For the Court’s convenience, a filed stamped copy of the

                   23       Stipulation and Order of Stay issued by Northern District of California in the Co-Pending

                   24       Copyright Action is attached hereto as Exhibit 2.

                   25              IT IS HEREBY STIPULATED AND AGREED by the Parties that this Action be

                   26       STAYED.

                   27

                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                             3
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                           Case
                           Case2:20-cv-01034-JCM-DJA
                                2:20-cv-01034-JCM-DJA Document
                                                      Document27
                                                               26 Filed
                                                                  Filed11/16/20
                                                                        10/28/20 Page
                                                                                 Page44of
                                                                                        of19
                                                                                           4




                       1           The Parties intend to resume the settlement conference proceedings with Magistrate Judge

                       2    Hixson in the Co-Pending Copyright Action after the Co-Pending Insurance Action has been

                       3    resolved or substantially progressed.

                       4           The Parties shall file a status report with this Court by January 4, 2021, or if sooner,

                       5    promptly after the settlement conference is conducted in the Co-Pending Copyright Action.

                       6

                       7     Dated this 23rd day of October, 2020.            Dated this 23rd day of October, 2020.

                       8     CULPEPPER IP, LLLC                               BAILEYKENNEDY

                       9
                   10        By:   /s/ Kerry S. Culpepper                     By:   /s/ Joshua M. Dickey
                                KERRY S. CULPEPPER                               JOSHUA M. DICKEY
                   11           (ADMITTED PRO HAC VICE)                          8984 Spanish Ridge Avenue
                                75-170 Hualalai Road, Suite B204                 Las Vegas, Nevada 89148-1302
                   12           Kailua Kona, HI 96740
                                                                              In Association With:
                   13
                                F. CHRISTOPHER AUSTIN                            NEIL D. GREENSTEIN
                   14           WEIDE & MILLER, LTD.                             (ADMITTED PRO HAC VICE)
                                10655 Park Run Drive, Suite 100                  TECHMARK
                   15           Las Vegas, Nevada 89144                          1751 Pinnacle Drive, Suite 1000
                                                                                 Tysons, Virginia 22102
                   16        Attorneys for Defendants
                                                                              Attorneys for Plaintiff
                   17                                                         Hurricane Electric LLC

                   18

                   19                                                           IT IS SO ORDERED:

                   20

                   21

                   22                                                           UNITED STATES DISTRICT JUDGE

                   23                                                                   November 16, 2020
                                                                                DATED: __________________________
                   24

                   25

                   26

                   27

                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                          4
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
               Case
               Case 2:20-cv-01034-JCM-DJA
                    2:20-cv-01034-JCM-DJA Document
                                          Document 26-1
                                                   27 Filed
                                                        Filed11/16/20
                                                              10/28/20 Page
                                                                        Page5 1ofof192


Neil D. Greenstein

From:                ECF-CAND@cand.uscourts.gov
Sent:                Monday, October 19, 2020 10:55 AM
To:                  efiling@cand.uscourts.gov
Subject:             Activity in Case 3:20-cv-03813-CRB Hurricane Electric LLC v. Dallas Buyers Club, LLC et al Telephone
                     Conference


This is an automatic e­mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e­mail
because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

                                                    U.S. District Court

                                               California Northern District

Notice of Electronic Filing

The following transaction was entered on 10/19/2020 at 10:54 AM and filed on 10/19/2020
Case Name:          Hurricane Electric LLC v. Dallas Buyers Club, LLC et al
Case Number:        3:20­cv­03813­CRB
Filer:
Document Number: 43(No document attached)

Docket Text:
Minute Entry for proceedings held before Magistrate Judge Thomas S. Hixson: Telephone
Conference held on 10/19/2020 at 10:30 a.m.

FTR Time: Not Reported/Total Time in Court: 10:30-10:33- 3 minutes.

Plaintiff Attorney: Neil Greenstein, Esq.

Defendant Attorney: Kerry S. Culpepper, Esq.

Proceedings: Telephone Conference Held by AT&T Conference. Counsel shall notify the Court
when duty to defend is resolved in the related case. A further call will when then be scheduled
to set a Settlement Conference date.

If any questions please contact the Courtroom Deputy by
email:Rose_Maher@cand.uscourts.gov

(This is a text-only entry generated by the court. There is no document associated with this
entry.) (rmm2S, COURT STAFF) (Date Filed: 10/19/2020)


                                                             1

                                        Exhibit "1"
              Case
              Case 2:20-cv-01034-JCM-DJA
                   2:20-cv-01034-JCM-DJA Document
                                         Document 26-1
                                                  27 Filed
                                                       Filed11/16/20
                                                             10/28/20 Page
                                                                       Page6 2ofof192


3:20­cv­03813­CRB Notice has been electronically mailed to:

John L. Roberts   jlr@techmark.net, john@robertsiplaw.com

Kerry Steven Culpepper     kculpepper@culpepperip.com

Martin R. Greenstein     mrg@techmark.com, amr@techmark.com

Neil D. Greenstein     ndg@techmark.com, calendar@lawinmotion.com, cmp@techmark.net, tlm@techmark.com

Tobi Carver Clinton    tclinton@culpepperip.com, tobi@clintonfirm.com, kculpepper@culpepperip.com, xgamertc­
c@yahoo.com

3:20­cv­03813­CRB Please see Local Rule 5­5; Notice has NOT been electronically mailed to:




                                                          2
                           Case
                            Case
                              Case
                                2:20-cv-01034-JCM-DJA
                                 2:20-cv-01034-JCM-DJA
                                   3:20-cv-03813-CRB Document
                                                       Document
                                                        Document
                                                              4426-2
                                                                 27Filed
                                                                      Filed
                                                                       Filed
                                                                          10/19/20
                                                                            11/16/20
                                                                             10/28/20
                                                                                    Page
                                                                                      Page
                                                                                       Page
                                                                                         1 of
                                                                                           71of
                                                                                              13
                                                                                               of19
                                                                                                  13




                       1     Kerry S. Culpepper, HI Bar No. 9837, pro hac vice
                             Culpepper IP, LLLC
                       2     75-170 Hualalai Road, Suite B204
                             Kailua Kona, HI 96740
                       3
                             Tel: 808-464-4047
                       4     Fax: 202-204-5181
                             kculpepper@culpepperip.com
                       5
                             Tobi Clinton, (SBN 209554)
                       6     330 Vernon St., Unit 795
                             Roseville, CA 95678
                       7
                             Tel: 650-735-2137
                       8     Fax: 202-204-5181
                             tclinton@culpepperip.com
                       9
                             Attorneys for Defendants: DALLAS BUYERS CLUB, LLC, a Texas LLC; DALLAS BUYERS
                   10        CLUB, LLC, a California LLC; GLACIER FILMS 1, LLC; DOUBLE LIFE PRODUCTIONS,
                             INC.; VOLTAGE PICTURES, LLC; COOK PRODUCTIONS, LLC; WWE STUDIOS FINANCE
                   11        CORP.; MON, LLC; TBV PRODUCTIONS, LLC; CELL FILM HOLDINGS, LLC; VENICE PI,
                             LLC; I AM WRATH PRODUCTION, INC.; POW NEVADA, LLC; HEADHUNTER, LLC;
                   12        NICOLAS CHARTIER; CRAIG FLORES; AVI LERNER; VOLTAGE PRODUCTIONS, INC.; and
                             KILLING LINK DISTRIBUTION.
                   13

                   14                                  UNITED STATES DISTRICT COURT
                   15                               NORTHERN DISTRICT OF CALIFORNIA
                   16         HURRICANE ELECTRIC LLC,
                                                                           Case No.: 3:20-CV-3813-CRB
                   17                              Plaintiffs,
                   18                v.                                       STIPULATION OF PLAINTIFF AND
                                                                              DEFENDANTS TO STAY ACTION
                   19         DALLAS BUYERS CLUB, LLC, et al.                 PENDING RULING ON CO-PENDING
                                                                              INSURANCE ACTION BY PLAINTIFF
                   20                              Defendants.                AGAINST ITS INSURER AND PROVIDE
                                                                              FOR LIMITED THIRD-PARTY
                   21                                                         DISCOVERY; [PROPOSED] ORDER
                                                                              GRANTING STAY
                   22

                   23
                                    Whereas, HURRICANE ELECTRIC, LLC (“Plaintiff”), through its counsel Neil D.
                   24

                   25        Greenstein, and DALLAS BUYERS CLUB, LLC, a Texas LLC, DALLAS BUYERS CLUB,

                   26        LLC, a California LLC; GLACIER FILMS 1, LLC; DOUBLE LIFE PRODUCTIONS, INC.;

                   27        VOLTAGE PICTURES, LLC; COOK PRODUCTIONS, LLC; WWE STUDIOS FINANCE
                   28        CORP.; MON, LLC; TBV PRODUCTIONS, LLC; CELL FILM HOLDINGS, LLC; VENICE PI,
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                          1
    KAILUA-KONA,
    HAWAII 96740
                                                 Exhibit "2"
   (808) 464-4047
                           Case
                            Case
                              Case
                                2:20-cv-01034-JCM-DJA
                                 2:20-cv-01034-JCM-DJA
                                   3:20-cv-03813-CRB Document
                                                       Document
                                                        Document
                                                              4426-2
                                                                 27Filed
                                                                      Filed
                                                                       Filed
                                                                          10/19/20
                                                                            11/16/20
                                                                             10/28/20
                                                                                    Page
                                                                                      Page
                                                                                       Page
                                                                                         2 of
                                                                                           82of
                                                                                              13
                                                                                               of19
                                                                                                  13




                       1     LLC; I AM WRATH PRODUCTION, INC.; POW NEVADA, LLC; HEADHUNTER, LLC;

                       2     NICOLAS CHARTIER; AVI LERNER; VOLTAGE PRODUCTIONS, INC.; CRAIG FLORES
                       3
                             and KILLING LINK DISTRIBUTION (“Defendants”), through their counsel Kerry S. Culpepper,
                       4
                             stipulate for an order staying this action, subject to the exceptions set forth below, pending resolution
                       5
                             of Plaintiff’s insurer’s duty to defend in the Co-Pending Insurance Action (defined below). Plaintiff
                       6
                             and the Defendants are referred to collectively as “Parties.” The Parties recognize that there is some
                       7

                       8     third-party data and documents that may not be regularly preserved and have agreed,

                       9     notwithstanding the stay, that certain third-party discovery, as explained below, may proceed during
                   10        the stay. Finally, the Parties have agreed that Defendants’ answers or other responses to the
                   11
                             complaint should be set a minimum of 60-days after the stay is lifted so that the parties can engage
                   12
                             in a settlement conference with Magistrate Judge Hixson after the ruling in the Co-Pending
                   13
                             Insurance Action.
                   14

                   15                Whereas, the Court endorsed the Parties’ First Stipulation to Extend Defendants’ Deadline

                   16        to Answer and/or Respond to Complaint [Doc. #28]. The First Stipulation granted Defendants up

                   17        until October 2, 2020 to respond to the Complaint.

                   18                Whereas, the Court endorsed the Parties’ Second Stipulation to Extend Defendants’

                   19        Deadline to Answer and/or Respond to Complaint [Doc. #41]. The Second Stipulation granted

                   20        Defendants up until November 2, 2020 to respond to the Complaint.

                   21                Whereas, Plaintiff has filed a lawsuit against its insurer National Fire Insurance Company

                   22        of Hartford, Inc. (“NFI”) in this District in the case entitled Hurricane Electric, LLC vs. National

                   23        Fire Insurance Company of Hartford, 3:20-cv-05840-CRB (the “Co-Pending Insurance Action”).

                   24        This Court has ordered that the Co-Pending Insurance Action and the present case be treated as

                   25        related cases [Doc. #36].

                   26                Whereas, the Court referred this present case to Magistrate Judge Hixson for conducting an

                   27        early Settlement Conference per the Parties’ request [Doc. #29]; however, the Parties have

                   28        concluded that an early Settlement Conference would not be fruitful until after the dispute over the
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                                2
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                           Case
                            Case
                              Case
                                2:20-cv-01034-JCM-DJA
                                 2:20-cv-01034-JCM-DJA
                                   3:20-cv-03813-CRB Document
                                                       Document
                                                        Document
                                                              4426-2
                                                                 27Filed
                                                                      Filed
                                                                       Filed
                                                                          10/19/20
                                                                            11/16/20
                                                                             10/28/20
                                                                                    Page
                                                                                      Page
                                                                                       Page
                                                                                         3 of
                                                                                           93of
                                                                                              13
                                                                                               of19
                                                                                                  13




                       1     insurer’s duty to defend between Plaintiff and NFI in the Co-Pending Insurance Action has been

                       2     resolved or at least substantial progress has been made toward a resolution.

                       3               Whereas, on October 9, 2020, in the Co-Pending Insurance Action Plaintiff filed a Motion

                       4     For Partial Summary Judgment On National Fire’s Duty To Defend Hurricane Electric in the Instant

                       5     Action.

                       6               Whereas the Parties have agreed that all parties in this Action shall reserve all rights and that

                       7     this requested stay, and the slight delay in this Action, shall not be construed in any manner for or

                       8     against any party on any issue, whether substantive or procedural.

                       9               Whereas, the Parties believe that there will be no “possible damage which may result from

                   10        the granting of a stay” or “hardship or inequity which a party may suffer” since the Parties have also

                   11        agreed that Parties will be allowed to conduct limited third party discovery. Lockyer v. Mirant

                   12        Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (quoting CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th
                   13        Cir. 1962)). Moreover, consideration of “the orderly course of justice measured in terms of the
                   14        simplifying or complicating issues” supports granting a stay since a stay will eliminate distraction
                   15        of anticipated motion practice between the parties until after the dispute between Plaintiff and NFI
                   16        in the Co-Pending Insurance Action has been resolved or at least substantial progress has been made,
                   17        thereby simplifying the issues. Id.
                   18                  Accordingly, the Parties agree that all deadlines in this matter including the Case
                   19        Management Conference, any direct formal discovery between the Parties and the early settlement
                   20        conference be STAYED. The Parties intend to resume the settlement conference proceedings with

                   21        Magistrate Judge Hixson after said Co-Pending Insurance Action has been resolved.

                   22                  Whereas, the Defendants request that the Court issue an Order granting leave to conduct

                   23        limited early third-party discovery prior to the Rule 26(f) Conference as follows:

                   24                  (a) Internet Service Providers (“ISP”) only maintain internal logs of subscriber information

                   25        for a brief period of time. See Digital Sin, Inc. v. Does 1-176, 279 F.R.D. 239, 242 (S.D.N.Y. 2012)

                   26        (“[E]xpedited discovery is necessary to prevent the requested data from being lost forever as part of

                   27        routine deletions by the ISPs.”). Accordingly, Defendants request that the Court issue an Order

                   28        granting leave to Defendants to serve Subpoenas per Rule 45 of the Federal Rules of Civil
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                                  3
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                           Case
                           Case
                             Case
                                2:20-cv-01034-JCM-DJA
                                2:20-cv-01034-JCM-DJA
                                   3:20-cv-03813-CRB Document
                                                      Document
                                                      Document4426-2
                                                                27Filed
                                                                     Filed
                                                                       Filed
                                                                         10/19/20
                                                                           11/16/20
                                                                             10/28/20
                                                                                    Page
                                                                                      Page
                                                                                       Page
                                                                                         4 10
                                                                                           of413
                                                                                              of
                                                                                               of 19
                                                                                                  13




                       1     Procedure on:

                       2            (1) ISPs that are customers/affiliates of Plaintiff, identified in attached Exhibit “1,” where

                       3     Defendants’ motion pictures were allegedly infringed, but only to request subscriber identification

                       4     information of Internet Protocol (“IP”) addresses; and

                       5            (2) email providers such as Google, Microsoft and Yahoo solely to request identification

                       6     and IP address log records for email addresses that were used to log into the YTS website which

                       7     Defendants claim were allegedly used to download, through Plaintiff’s customers, torrent files of

                       8     Defendants’ motion pictures as identified in Exhibit “1”.

                       9            (b) There has been extensive litigation, depositions and documents of the defendants in other

                   10        copyright enforcement action involving the same copyrights and such deposition transcripts and

                   11        documents may be in the possession of third parties, who are not presently under a retention

                   12        obligation. In order to avoid the loss of such valuable and likely probative information, the Parties

                   13        stipulate and agree, and request leave of Court, so that Plaintiff may issue FRCP 45 subpoenas to

                   14        third-parties for copies of deposition transcripts and other documents from prior cases.

                   15               This stipulation and order is solely an authorization to issue third-party subpoenas as

                   16        described above, and nothing herein shall be deemed an approval as to the substance of any

                   17        subpoena. All Parties and third-parties retain all rights to seek to quash, modify, and/or otherwise

                   18        object to such subpoenas in the appropriate court.

                   19               On August 19, 2020, Plaintiff filed an amended complaint. A question has arisen as to

                   20        whether such amended complaint was timely and appropriately filed on that date. Defendants

                   21        hereby consent to the August 19, 2020 filing of Plaintiff’s Amended Complaint.

                   22        ///

                   23        ///
                   24
                             ///
                   25

                   26

                   27

                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                              4
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
                        Case
                        Case
                          Case
                             2:20-cv-01034-JCM-DJA
                             2:20-cv-01034-JCM-DJA
                                3:20-cv-03813-CRB Document
                                                   Document
                                                   Document4426-2
                                                             27Filed
                                                                  Filed
                                                                    Filed
                                                                      10/19/20
                                                                        11/16/20
                                                                          10/28/20
                                                                                 Page
                                                                                   Page
                                                                                    Page
                                                                                      5 11
                                                                                        of513
                                                                                           of
                                                                                            of 19
                                                                                               13




                        1          The Parties stipulate to the Couit granting the above requested Orders.
                        2          The Parties shall file a status report with the Court by January 4, 2021, or if sooner,
                        3   promptly after disposition ofthe obligation of the insurer to defend this action in the Co-Pending
                            Insurance Action.
                       4


                        5   DATED Kailua-Kona, Hawaii, October 17,2020.
                       6
                                                                          Respectfully submitted,
                        7
                                                                          CULPEPPER IP,LLLC
                        8

                       9
                                                                         /s/Kerry S. Culvepper
                                                                         Kerry S. Culpepper
                       10
                                                                         Attorneyfor Certain Defendants

                       11
                            IT IS SO STIPULATED.

                       12

                       13
                                                                         Respectfully,

                                                                         NEIL D. GREENSTEIN
                       14
                                                                         MARTIN R. GREENSTEIN
                                                                         JOHN L. ROBERTS
                       15
                                                                         TECHMARK

                       16
                                   Dated: October 1^ 2020
                                                                           Neil D. Greenstein
                       17
                                                                          Attorneys for Plaintiff
                       18

                       19

                                                                        ORDER
                   20
                                                                       [L.R. 7-12]
                   21
                                   PURSUANT TO STIPULATION,IT IS SO ORDERED.
                   22

                   23               Date: October 19, 2020

                   24
                                                                                 Charles R. Breyer
                                                                                 United States District Judge
                   25

                   26

                   27

                   28

CULPEPPERIP, LLLC
75-170 Hualalai Road
     Suite B204
    Kailua-kgna,
    Hawaii 96740
   (808)464-4047
Case
Case
  Case
     2:20-cv-01034-JCM-DJA
     2:20-cv-01034-JCM-DJA
        3:20-cv-03813-CRB Document
                           Document
                           Document4426-2
                                     27Filed
                                          Filed
                                            Filed
                                              10/19/20
                                                11/16/20
                                                  10/28/20
                                                         Page
                                                           Page
                                                            Page
                                                              6 12
                                                                of613
                                                                   of
                                                                    of 19
                                                                       13




                           Exhibit "1"
        Case
        Case
          Case
             2:20-cv-01034-JCM-DJA
             2:20-cv-01034-JCM-DJA
                3:20-cv-03813-CRB Document
                                   Document
                                   Document4426-2
                                             27Filed
                                                  Filed
                                                    Filed
                                                      10/19/20
                                                        11/16/20
                                                          10/28/20
                                                                 Page
                                                                   Page
                                                                    Page
                                                                      7 13
                                                                        of713
                                                                           of
                                                                            of 19
                                                                               13


No                email address                      IP    Hit Date UTC
  1 farhad.sukhia@gmail.com              65.49.126.194     11/13/2019 0:25:59
    farhad.sukhia@gmail.com              65.49.126.194     6/11/2019 18:36:00
    farhad.sukhia@gmail.com              65.49.126.194     6/11/2019 18:36:00
    farhad.sukhia@gmail.com              65.49.126.194     7/14/2019 11:35:00
    farhad.sukhia@gmail.com              65.49.126.194     8/11/2019 13:21:00
    farhad.sukhia@gmail.com              65.49.126.194     11/15/2019 5:09:00
    farhad.sukhia@gmail.com              65.49.126.194     12/3/2019 15:31:00
    farhad.sukhia@gmail.com              65.49.126.194     12/19/2019 6:00:00
    farhad.sukhia@gmail.com              65.49.126.194     12/28/2019 6:09:00
    farhad.sukhia@gmail.com              65.49.126.194     5/18/2019 2:26:00
  2 betchayhipolito@yahoo.com            74.82.60.96       4/4/2019 5:54:52
    betchayhipolito@yahoo.com            74.82.60.96       4/3/2019 6:33:32
    betchayhipolito@yahoo.com            74.82.60.96       6/16/2019 18:16:54
  3 dsvinayr5@gmail.com                  65.49.126.173     2/27/2019 18:17:29
    dsvinayr5@gmail.com                  65.49.126.173     12/3/2019 11:38:47
    dsvinayr5@gmail.com                  65.49.126.173     12/28/2019 13:55:20
    dsvinayr5@gmail.com                  65.49.126.173     12/30/2019 7:07:13
    dsvinayr5@gmail.com                  65.49.126.173     2/10/2020 18:47:36
    dsvinayr5@gmail.com                  65.49.126.173     2/21/2020 1:07:27
  4 nandanlalkumar@gmail.com             74.82.60.87       3/4/2019 19:14:17
    nandanlalkumar@gmail.com             74.82.60.87       12/10/2019 14:31:10
  5 acctgsupervisor.rdlgroup@gmail.com   74.82.60.196      3/29/2019 4:18:37
    acctgsupervisor.rdlgroup@gmail.com   74.82.60.196      7/14/2019 1:28:15
    acctgsupervisor.rdlgroup@gmail.com   74.82.60.196      7/29/2019 6:38:00
    acctgsupervisor.rdlgroup@gmail.com   74.82.60.196      11/19/2019 2:51:28
  6 paulosoriano1975@gmail.com           74.82.60.191      2/10/2020 0:50:18
    paulosoriano1975@gmail.com           74.82.60.191      7/14/2019 0:47:50
    paulosoriano1975@gmail.com           74.82.60.191      12/3/2019 12:24:15
    paulosoriano1975@gmail.com           74.82.60.191      1/11/2020 21:50:11
  7 nishil.mehra@gmail.com               72.52.87.189      7/13/2019 8:43:02
    nishil.mehra@gmail.com               72.52.87.189      11/25/2019 18:02:13
    nishil.mehra@gmail.com               72.52.87.189      12/10/2019 16:19:56
    nishil.mehra@gmail.com               72.52.87.189      1/1/2020 2:10:08
    nishil.mehra@gmail.com               72.52.87.189      5/16/2019 14:00:18
  8 rp8260@gmail.com                     74.82.60.96       2019‐07‐15 12:54:54
    rp8260@gmail.com                     74.82.60.96       4/3/2019 6:33:00
    rp8260@gmail.com                     74.82.60.96       6/16/2019 18:16:00
  9 bitihindaboris@gmail.com             65.49.38.140      7/21/2019 15:59:50
 10 m27santhos@gmail.com                 72.52.87.98       12/5/2019 11:44:00
    m27santhos@gmail.com                 72.52.87.98       7/18/2019 8:13:00
    m27santhos@gmail.com                 72.52.87.98       8/4/2019 23:10:00
    m27santhos@gmail.com                 72.52.87.98       11/23/2019 17:08:00
    m27santhos@gmail.com                 72.52.87.98       2/12/2020 21:22:00
    m27santhos@gmail.com                 72.52.87.98       3/27/2020 0:41:28
 11 a.abolfazl@yahoo.com                 72.52.87.97       11/26/2019 20:54:52
    a.abolfazl@yahoo.com                 72.52.87.97       1/25/2019 4:14:46
        Case
        Case
          Case
             2:20-cv-01034-JCM-DJA
             2:20-cv-01034-JCM-DJA
                3:20-cv-03813-CRB Document
                                   Document
                                   Document4426-2
                                             27Filed
                                                  Filed
                                                    Filed
                                                      10/19/20
                                                        11/16/20
                                                          10/28/20
                                                                 Page
                                                                   Page
                                                                    Page
                                                                      8 14
                                                                        of813
                                                                           of
                                                                            of 19
                                                                               13


     a.abolfazl@yahoo.com                72.52.87.97       6/20/2019 4:00:21
     a.abolfazl@yahoo.com                72.52.87.97       7/21/2019 20:57:06
     a.abolfazl@yahoo.com                72.52.87.97       8/3/2019 14:13:55
     a.abolfazl@yahoo.com                72.52.87.97       12/2/2019 1:50:43
     a.abolfazl@yahoo.com                72.52.87.97       12/4/2019 9:31:56
     a.abolfazl@yahoo.com                72.52.87.97       2/23/2020 19:40:45
12   madden07_21@yahoo.com               65.49.113.50      11/26/2019 6:40:25
13   pottasaiteja@gmail.com              74.82.60.172      11/25/2019 4:43:23
     pottasaiteja@gmail.com              74.82.60.172      7/9/2019 15:28:15
     pottasaiteja@gmail.com              74.82.60.172      7/13/2019 18:14:15
     pottasaiteja@gmail.com              74.82.60.172      10/14/2019 8:20:15
     pottasaiteja@gmail.com              74.82.60.172      11/22/2019 17:54:09
14   beam_528@yahoo.com                  65.49.126.92      1/18/2019 6:03:54
     beam_528@yahoo.com                  65.49.126.92      5/13/2019 6:57:06
     beam_528@yahoo.com                  65.49.126.92      7/14/2019 2:00:28
     beam_528@yahoo.com                  65.49.126.92      7/20/2019 4:34:31
     beam_528@yahoo.com                  65.49.126.92      10/22/2019 8:48:28
15   owolabi_akanni@yahoo.com            74.82.63.195      2/22/2019 11:10:22
16   jceguilos02@yahoo.com               5.152.182.191     5/29/2019 15:27:26
17   oo675381@gmail.com                  74.82.63.196      5/9/2019 10:52:18
18   nkadimeng.mphojunior373@gmail.com   74.82.60.192      6/5/2019 13:58:43
     nkadimeng.mphojunior373@gmail.com   74.82.60.192      5/10/2019 6:54:10
     nkadimeng.mphojunior373@gmail.com   74.82.60.192      12/7/2019 14:44:02
     nkadimeng.mphojunior373@gmail.com   74.82.60.192      12/19/2019 2:47:48
     nkadimeng.mphojunior373@gmail.com   74.82.60.192      2/8/2020 15:22:37
     nkadimeng.mphojunior373@gmail.com   74.82.60.192      2/13/2020 16:10:13
     nkadimeng.mphojunior373@gmail.com   74.82.60.192      11/21/2019 22:01:29
19   tsixlass@hotmail.com                65.49.38.141      10/5/2019 7:36:54
20   justin.warner0@rediffmail.com       72.52.87.80       1/25/2020 18:51:18
     justin.warner0@rediffmail.com       72.52.87.80       4/13/2019 7:35:19
     justin.warner0@rediffmail.com       72.52.87.80       6/11/2019 18:12:58
     justin.warner0@rediffmail.com       72.52.87.80       11/15/2019 9:34:09
     justin.warner0@rediffmail.com       72.52.87.80       12/4/2019 14:19:04
     justin.warner0@rediffmail.com       72.52.87.80       7/15/2019 7:57:41
21   h1366m@yahoo.com                    64.62.219.31      1/22/2020 21:36:46
22   peymanrashidi@yahoo.com             65.49.126.187     1/22/2020 21:57:07
     peymanrashidi@yahoo.com             65.49.126.187     5/17/2019 7:38:46
     peymanrashidi@yahoo.com             65.49.126.187     8/25/2019 23:00:39
     peymanrashidi@yahoo.com             65.49.126.187     10/20/2019 7:30:45
     peymanrashidi@yahoo.com             65.49.126.187     12/10/2019 14:57:04
23   n.panchiwala@yahoo.in               74.82.60.193      3/19/2020 5:56:05
     n.panchiwala@yahoo.in               74.82.60.193      12/2/2019 10:04:49
     n.panchiwala@yahoo.in               74.82.60.193      12/27/2019 1:21:12
     n.panchiwala@yahoo.in               74.82.60.193      12/30/2019 22:03:09
24   vincentlimin@yahoo.com              72.52.87.191      10/11/2019 18:17:26
     vincentlimin@yahoo.com              72.52.87.191      5/19/2019 13:39:27
     vincentlimin@yahoo.com              72.52.87.191      6/20/2019 11:54:35
       Case
       Case
         Case
            2:20-cv-01034-JCM-DJA
            2:20-cv-01034-JCM-DJA
               3:20-cv-03813-CRB Document
                                  Document
                                  Document4426-2
                                            27Filed
                                                 Filed
                                                   Filed
                                                     10/19/20
                                                       11/16/20
                                                         10/28/20
                                                                Page
                                                                  Page
                                                                   Page
                                                                     9 15
                                                                       of913
                                                                          of
                                                                           of 19
                                                                              13


   vincentlimin@yahoo.com           72.52.87.191          7/11/2019 23:52:42
   vincentlimin@yahoo.com           72.52.87.191          11/17/2019 7:12:19
   vincentlimin@yahoo.com           72.52.87.191          12/28/2019 4:34:33
   vincentlimin@yahoo.com           72.52.87.191          2/6/2020 9:59:59
   vincentlimin@yahoo.com           72.52.87.191          3/26/2020 16:57:58
25 jegannathanlaalapet@gmail.com    65.49.126.190         8/25/2019 15:34:56
   jegannathanlaalapet@gmail.com    65.49.126.190         7/14/2019 0:36:13
   jegannathanlaalapet@gmail.com    65.49.126.190         10/21/2019 12:01:14
   jegannathanlaalapet@gmail.com    65.49.126.190         1/16/2020 6:20:37
   jegannathanlaalapet@gmail.com    65.49.126.190         1/29/2020 2:28:41
   jegannathanlaalapet@gmail.com    65.49.126.190         2/4/2020 7:47:46
   jegannathanlaalapet@gmail.com    65.49.126.190         8/29/2019 1:37:06
   jegannathanlaalapet@gmail.com    65.49.126.190         10/9/2019 17:08:49
26 gmurage23@gmail.com              184.104.204.2         10/25/2019 15:51:17
27 neutralizer4wot@gmail.com        77.111.246.214        11/30/2019 1:26:15

                                    Exhibit "1"
       Case
        Case
          Case
            2:20-cv-01034-JCM-DJA
             2:20-cv-01034-JCM-DJA
               3:20-cv-03813-CRB Document
                                   Document
                                    Document
                                          4426-2
                                             27Filed
                                                  Filed
                                                   Filed
                                                      10/19/20
                                                        11/16/20
                                                         10/28/20
                                                                Page
                                                                  Page
                                                                   Page
                                                                     1016
                                                                        of
                                                                        10of
                                                                           13
                                                                            of19
                                                                               13


No                email address                                          ISP
  1 farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
    farhad.sukhia@gmail.com              Hurricane Electric / Sophidea
  2 betchayhipolito@yahoo.com            Hurricane Electric / Sophidea
    betchayhipolito@yahoo.com            Hurricane Electric / Sophidea
    betchayhipolito@yahoo.com            Hurricane Electric / Sophidea
  3 dsvinayr5@gmail.com                  Hurricane Electric / Sophidea
    dsvinayr5@gmail.com                  Hurricane Electric / Sophidea
    dsvinayr5@gmail.com                  Hurricane Electric / Sophidea
    dsvinayr5@gmail.com                  Hurricane Electric / Sophidea
    dsvinayr5@gmail.com                  Hurricane Electric / Sophidea
    dsvinayr5@gmail.com                  Hurricane Electric / Sophidea
  4 nandanlalkumar@gmail.com             Hurricane Electric / Sophidea
    nandanlalkumar@gmail.com             Hurricane Electric / Sophidea
  5 acctgsupervisor.rdlgroup@gmail.com   Hurricane Electric / Sophidea
    acctgsupervisor.rdlgroup@gmail.com   Hurricane Electric / Sophidea
    acctgsupervisor.rdlgroup@gmail.com   Hurricane Electric / Sophidea
    acctgsupervisor.rdlgroup@gmail.com   Hurricane Electric / Sophidea
  6 paulosoriano1975@gmail.com           Hurricane Electric / Sophidea
    paulosoriano1975@gmail.com           Hurricane Electric / Sophidea
    paulosoriano1975@gmail.com           Hurricane Electric / Sophidea
    paulosoriano1975@gmail.com           Hurricane Electric / Sophidea
  7 nishil.mehra@gmail.com               Hurricane Electric / Sophidea
    nishil.mehra@gmail.com               Hurricane Electric / Sophidea
    nishil.mehra@gmail.com               Hurricane Electric / Sophidea
    nishil.mehra@gmail.com               Hurricane Electric / Sophidea
    nishil.mehra@gmail.com               Hurricane Electric / Sophidea
  8 rp8260@gmail.com                     Hurricane Electric / Sophidea
    rp8260@gmail.com                     Hurricane Electric / Sophidea
    rp8260@gmail.com                     Hurricane Electric / Sophidea
  9 bitihindaboris@gmail.com             Hurricane Electric / Dynaweb Foundation
 10 m27santhos@gmail.com                 Hurricane Electric / Sophidea
    m27santhos@gmail.com                 Hurricane Electric / Sophidea
    m27santhos@gmail.com                 Hurricane Electric / Sophidea
    m27santhos@gmail.com                 Hurricane Electric / Sophidea
    m27santhos@gmail.com                 Hurricane Electric / Sophidea
    m27santhos@gmail.com                 Hurricane Electric / Sophidea
 11 a.abolfazl@yahoo.com                 Hurricane Electric / Sophidea
    a.abolfazl@yahoo.com                 Hurricane Electric / Sophidea
        Case
         Case
           Case
             2:20-cv-01034-JCM-DJA
              2:20-cv-01034-JCM-DJA
                3:20-cv-03813-CRB Document
                                    Document
                                     Document
                                           4426-2
                                              27Filed
                                                   Filed
                                                    Filed
                                                       10/19/20
                                                         11/16/20
                                                          10/28/20
                                                                 Page
                                                                   Page
                                                                    Page
                                                                      1117
                                                                         of
                                                                         11of
                                                                            13
                                                                             of19
                                                                                13


     a.abolfazl@yahoo.com                Hurricane Electric / Sophidea
     a.abolfazl@yahoo.com                Hurricane Electric / Sophidea
     a.abolfazl@yahoo.com                Hurricane Electric / Sophidea
     a.abolfazl@yahoo.com                Hurricane Electric / Sophidea
     a.abolfazl@yahoo.com                Hurricane Electric / Sophidea
     a.abolfazl@yahoo.com                Hurricane Electric / Sophidea
12   madden07_21@yahoo.com               Hurricane Electric / N.A.
13   pottasaiteja@gmail.com              Hurricane Electric / Sophidea
     pottasaiteja@gmail.com              Hurricane Electric / Sophidea
     pottasaiteja@gmail.com              Hurricane Electric / Sophidea
     pottasaiteja@gmail.com              Hurricane Electric / Sophidea
     pottasaiteja@gmail.com              Hurricane Electric / Sophidea
14   beam_528@yahoo.com                  Hurricane Electric / Sophidea
     beam_528@yahoo.com                  Hurricane Electric / Sophidea
     beam_528@yahoo.com                  Hurricane Electric / Sophidea
     beam_528@yahoo.com                  Hurricane Electric / Sophidea
     beam_528@yahoo.com                  Hurricane Electric / Sophidea
15   owolabi_akanni@yahoo.com            Hurricane Electric / SafeChat Inc
16   jceguilos02@yahoo.com               Hurricane Electric / ElasticHosts Ltd
17   oo675381@gmail.com                  Hurricane Electric / SafeChat Inc
18   nkadimeng.mphojunior373@gmail.com   Hurricane Electric / Sophidea
     nkadimeng.mphojunior373@gmail.com   Hurricane Electric / Sophidea
     nkadimeng.mphojunior373@gmail.com   Hurricane Electric / Sophidea
     nkadimeng.mphojunior373@gmail.com   Hurricane Electric / Sophidea
     nkadimeng.mphojunior373@gmail.com   Hurricane Electric / Sophidea
     nkadimeng.mphojunior373@gmail.com   Hurricane Electric / Sophidea
     nkadimeng.mphojunior373@gmail.com   Hurricane Electric / Sophidea
19   tsixlass@hotmail.com                Hurricane Electric / Dynaweb Foundation
20   justin.warner0@rediffmail.com       Hurricane Electric / Sophidea
     justin.warner0@rediffmail.com       Hurricane Electric / Sophidea
     justin.warner0@rediffmail.com       Hurricane Electric / Sophidea
     justin.warner0@rediffmail.com       Hurricane Electric / Sophidea
     justin.warner0@rediffmail.com       Hurricane Electric / Sophidea
     justin.warner0@rediffmail.com       Hurricane Electric / Sophidea
21   h1366m@yahoo.com                    Hurricane Electric / Sophidea
22   peymanrashidi@yahoo.com             Hurricane Electric / Sophidea
     peymanrashidi@yahoo.com             Hurricane Electric / Sophidea
     peymanrashidi@yahoo.com             Hurricane Electric / Sophidea
     peymanrashidi@yahoo.com             Hurricane Electric / Sophidea
     peymanrashidi@yahoo.com             Hurricane Electric / Sophidea
23   n.panchiwala@yahoo.in               Hurricane Electric / Sophidea
     n.panchiwala@yahoo.in               Hurricane Electric / Sophidea
     n.panchiwala@yahoo.in               Hurricane Electric / Sophidea
     n.panchiwala@yahoo.in               Hurricane Electric / Sophidea
24   vincentlimin@yahoo.com              Hurricane Electric / Sophidea
     vincentlimin@yahoo.com              Hurricane Electric / Sophidea
     vincentlimin@yahoo.com              Hurricane Electric / Sophidea
      Case
       Case
         Case
           2:20-cv-01034-JCM-DJA
            2:20-cv-01034-JCM-DJA
              3:20-cv-03813-CRB Document
                                  Document
                                   Document
                                         4426-2
                                            27Filed
                                                 Filed
                                                  Filed
                                                     10/19/20
                                                       11/16/20
                                                        10/28/20
                                                               Page
                                                                 Page
                                                                  Page
                                                                    1218
                                                                       of
                                                                       12of
                                                                          13
                                                                           of19
                                                                              13


   vincentlimin@yahoo.com           Hurricane Electric / Sophidea
   vincentlimin@yahoo.com           Hurricane Electric / Sophidea
   vincentlimin@yahoo.com           Hurricane Electric / Sophidea
   vincentlimin@yahoo.com           Hurricane Electric / Sophidea
   vincentlimin@yahoo.com           Hurricane Electric / Sophidea
25 jegannathanlaalapet@gmail.com    Hurricane Electric / Sophidea
   jegannathanlaalapet@gmail.com    Hurricane Electric / Sophidea
   jegannathanlaalapet@gmail.com    Hurricane Electric / Sophidea
   jegannathanlaalapet@gmail.com    Hurricane Electric / Sophidea
   jegannathanlaalapet@gmail.com    Hurricane Electric / Sophidea
   jegannathanlaalapet@gmail.com    Hurricane Electric / Sophidea
   jegannathanlaalapet@gmail.com    Hurricane Electric / Sophidea
   jegannathanlaalapet@gmail.com    Hurricane Electric / Sophidea
26 gmurage23@gmail.com              Hurricane Electric / Triton Digital Inc (fka Ando Media Group LLC)
27 neutralizer4wot@gmail.com        Opera Mini Proxy
                       Case
                        Case
                          Case
                            2:20-cv-01034-JCM-DJA
                             2:20-cv-01034-JCM-DJA
                               3:20-cv-03813-CRB Document
                                                   Document
                                                    Document
                                                          4426-2
                                                             27Filed
                                                                  Filed
                                                                   Filed
                                                                      10/19/20
                                                                        11/16/20
                                                                         10/28/20
                                                                                Page
                                                                                  Page
                                                                                   Page
                                                                                     1319
                                                                                        of
                                                                                        13of
                                                                                           13
                                                                                            of19
                                                                                               13




                       1

                       2                              UNITED STATES DISTRICT COURT

                       3                           NORTHERN DISTRICT OF CALIFORNIA

                       4    HURRICANE ELECTRIC LLC,
                                                                             Case No.: 3:20-CV-3813-CRB
                       5                           Plaintiffs,

                       6           v.                                          ATTESTATION

                       7    DALLAS BUYERS CLUB, LLC, et al.

                       8                           Defendants.

                       9
                   10                                                  ATTESTATION
                   11             Pursuant to LR 5-1(i)(3), I attest that concurrence in the filing of this document has been
                   12      obtained from each of the other signatories who are listed on the signature. I have filed a scanned
                   13      image of the signature page, signed by the parties, of the document being electronically filed, in
                   14      lieu of maintaining the paper record for subsequent production if required.
                   15             DATED Kailua-Kona, Hawaii, October 18, 2020.
                   16
                                                                         Respectfully submitted,
                   17
                                                                         CULPEPPER IP, LLLC
                   18

                   19                                                    /s/ Kerry S. Culpepper
                                                                         Kerry S. Culpepper
                   20                                                    Attorney for Defendants
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                           1
    KAILUA-KONA,
    HAWAII 96740
   (808) 464-4047
